DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.
Drawings
The drawings are objected to because the text within S6 of FIG. 2 is unclear.  Additionally, it appears that FIG. 8A should be separated into two drawings with an accompanying amendment to the Specification (possibly at one or both of ¶¶ [0122], [0123]).  Furthermore, it appears that the description should clarify how the “Lane” is “clearly seen.”
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities.  Regarding ¶ [0123], line 2, it appears that the term “seed” should be changed to “seen.”
Appropriate correction is required.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment proposed via email was given by Atty. Marquez on July 27, 2022 by telephone.  An amendment to Claim 1, the 6th to the last line (as shown below), was agreed upon during the telephone conversation.  
A subsequent phone call on July 28, 2022 was made to provide notification of objections discussed above. 
The application has been changed as follows:
Claim 1, line 2: “driving” has been changed to -driving model-.  
Claim 1, line 3: “the characteristics of” has been deleted.  
Claim 1, the 6th to the last line: “element” has been changed to -element provided by an environmental image from an autonomous vehicle-. 
Claim 1, the 5th to the last line: “an” has been changed to -the-.
Claim 3, line 6: “the step of” has been deleted.
Claim 3, the 2nd to the last line: “of” has been changed to -of the at least one-.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a composition method of machine decision-making for automatic driving, the method comprising generating a plurality of membership functions formed according to at least one of a dynamic fuzzy event probability measure relationship, fuzzy information and probability information, and calculating maximum and minimum values between the plurality of membership functions so as to maximize machine decision-making of the autonomous vehicle relative at least to the surrounding vehicle, as recited in Claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833